Title: To Alexander Hamilton from Tench Coxe, 15 July 1794
From: Coxe, Tench
To: Hamilton, Alexander



Treasury DepartmentRevenue office, July 15th. 1794
Sir,

The President being returned I have prepared the inclosed act relative to the State of Kentucky and the Northwestern and southern Territories upon the principles which occurred in conference during his absence. The additional Inspectors if created, will only require appointments by the President, as the inspectorships were erected by the Act of arrangement heretofore made.
A sketch of an arrangement of Compensations will be essayed for consideration, as soon as I shall receive from the Supervisors, answers to some previous enquiries, which it appeared necessary to institute.
I have the honor to be, with great respect, Sir,   Your most Obedt. Servant.

Tench CoxeCommissr. of the Revenue
The Secretaryof the Treasury

